Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  150684                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 150684
                                                                   COA: 315379
                                                                   Oakland CC: 2012-240805-FC
  ALAN CRAIG WOOD,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 28, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  that added a requirement of defendant diligence to the traditional test for ascertaining
  whether there has been a violation of Brady v Maryland, 373 U.S. 83; 83 S. Ct. 1194; 10 L
  Ed 2d 215 (1963). See People v Chenault, 495 Mich. 142 (2014). However, because the
  defendant otherwise failed to demonstrate a Brady violation, we leave intact the result
  reached by the Court of Appeals. In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining questions presented should be reviewed
  by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2015
           a1116
                                                                              Clerk